Title: To Thomas Jefferson from Theodore Foster, 20 January 1806
From: Foster, Theodore
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Providence January 20th 1806
                        
                        The Bearer hereof is Major General William Barton of the State of Rhode Island, who is now about setting out
                            for the City of Washington, where he has Business to transact. His Good Character and military Exploits, in our
                            Revolutionary War, obtain’d for him the honorable Notice of his Country mentioned on the Record of Congress which will
                            transmit his Name and Memory to Posterity—
                        This Letter of Introduction which I now take the Liberty to give him, in consequence of the Acquaintance with
                            which I have heretofor been honourd, will I hope be acceptably recd from one who is with much Sincerity and with
                            great Esteem and Respect, 
                  Your obedient Servant
                        
                            Theodore Foster
                            
                        
                    